This appeal is from a conviction of murder and sentence to death. Appellant questions the sufficiency of the evidence.
Charlie Holloway shot his estranged wife six times with a pistol which he had recently acquired from a pawnshop. Two bullets entered the left side of her breast; one bullet entered her head at the bottom of her ear and came out on the right side of her face; another bullet entered her head at the base of the back of the skull; another entered the top *Page 136 
of her head, and the sixth entered her back under her right shoulder and came out on the front side of her stomach. Any one of these bullet wounds would have been mortal.
Appellant claims self-defense, saying that his wife had assaulted him with a pistol. Aside from the fact that this claim came at a late period in the history of the case, we are satisfied that the jury had ample evidence to reject the plea of self defense.
The other question relates to the failure of the court to admonish the jurors to remain together, pursuant to Sec.918.06, F. S. '41, F.S.A. We fail to find an abuse of discretion or resulting injury which would warrant us in disturbing the judgment.
Affirmed.
CHAPMAN, C. J., TERRELL, BROWN, BUFORD and SEBRING, JJ., concur.
THOMAS, J., agrees to conclusion.